By Judge Robert P. Doherty, Jr.
Generally, a court cannot alter the provisions of or add to the plain language of a contract. Westgate at Williamsburg Condo. Ass’n, Inc. v. Phillip Richardson Co., 270 Va. 566, 575 (2005), citing Bentley Funding Group, L.L.C. v. SK&R Group, L.L.C., 269 Va. 315, 330 (2005). The correction of a scrivener’s error is a court-sanctioned action reforming a contract or other document as an exception to this general rule. Id. Due to the fact that scrivener’s errors are difficult to prevent and no purpose is served by enforcing them, a court can make changes to these errors. See id. (citing S.T.S. Transport Service, Inc. v. Volvo White Truck Corp., 776 F.2d 1089, 1093 (7th Cir. 1985)). However, the scrivener’s error exception must be read narrowly, i.e. a scrivener’s error is a clerical error in the writing of a document which can be proven without parol evidence. Id. at 576. These errors are singular and are not ongoing through the document. Id.
In this case, the credit line deed of trust purportedly conveying property owned by Paul and Kimberly Robertson to Wooten P. Hunter, Trustee of First Citizens Bank & Trust, described the lot to be conveyed as “Lot 1” and recorded the tax parcel identification number as “87-17-5-‘7.” In reality, the only lot Paul and Kimberly Robertson owned at the time was Lot 15, with tax parcel identification number “87.17-5-17.” The credit line deed of trust correctly described the address of the property owned by Paul and Kimberly Robertson to be 6111 Barn Owl Circle, Roanoke, Virginia 24018.
It is clear to the Court, by looking at the address listed in the credit line deed of trust itself and the similarity between the current Lot number and *270the alleged correct Lot number, that the Lot number was incorrectly written. The Court finds that error to be a scrivener’s error within the definition of the term and will allow “Lot 1” to be changed to “Lot 15” in the deed of trust. Additionally, due to the similarities between the current and the alleged tax parcel number and the existence of the value address, the Court finds that the tax identification number is also a scrivener’s error and will allow that number to be changed to “87.17-5-17.”